Citation Nr: 0731977	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-29 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran has a current diagnosis of PTSD that competent 
medical professionals have attributed to in-service stressors 
for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the claimed 
stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran is claiming that his stressors involve personal 
assaults, and therefore fall within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events the veteran 
has alleged.  See, e.g., Patton v. West, 12 Vet. App. 272, 
281 (1999).

The veteran's personnel record reveals that he was AWOL from 
January 8, 1970 to October 23, 1970.  

At a January 1971 psychiatric evaluation, the veteran was 
diagnosed as having an inadequate personality with marked 
impairment for military duty.  This was found to not have 
been incurred in the line of duty and to have existed prior 
to service.  The veteran was discharged under honorable 
conditions in February 1971.   

In a November 1989 statement in support of claim, filed in 
conjunction with the veteran's clam for service connection 
for a nervous disorder but many years prior to his claim for 
his PTSD, his mother indicated that following his entrance 
into service, the veteran completely changed.  She stated 
that even though he looked the same, his whole way of 
thinking changed.  He started drinking and taking drugs.  She 
stated that she did not like what she saw in him but that he 
refused to talk about it.  She noted that she knew he was a 
troubled and unhappy person.  She indicated that after he 
came out of service he could not agree with anyone who in an 
authority position.  

The veteran's wife, who has been married to the veteran for 
many years, has reported that the veteran has had psychiatric 
problems since she had been married to him and that he often 
talked about the abuse he was subjected to while in service.  

In a May 1988 statement a friend of the veteran indicated 
that he had known the veteran for 10 years and stated that 
the veteran had trouble relating to other people.  He noted 
that the veteran seemed withdrawn into himself.  He stated 
that the veteran had told him that he would drink to forget 
his problems.  

At a November 1989 hearing, the veteran reported specific 
incidents of verbal and physical abuse in service.  He said 
that he went AWOL and turned to drugs and drinking as a 
result of the assaults that he had been subjected to while in 
service.  

The veteran has been diagnosed with PTSD on many occasions 
between 2000 and 2004.  At the time of an April 2002 VA PTSD 
program consultation, the veteran was diagnosed as having 
chronic PTSD and recurrent major depressive disorder.  
Psychiatric testing reportedly supported the diagnosis of 
PTSD.  The examiner noted that the veteran had reported 
several incidents in service, including being harassed by his 
drill sergeant, being subject to "blanket parties" and 
being forced to partake in having unwanted sex with a 
prostitute, which was against his moral beliefs.  He 
described feelings of helplessness, intense fear, and horror 
related to these incidents.  The claims folder was not 
available to the examiner for review. 

The veteran also described several incidents in detail, 
including the blanket parties, being verbally and physically 
abused by his commanding officers, and going AWOL as a result 
of the abuse, at the time of his July 2005 hearing.  He also 
indicated that he turned to alcohol to help him through his 
problems.  

The veteran was hospitalized for alcohol abuse on several 
occasions in the years immediately following service.

This record shows that a current diagnosis of PTSD that is 
presumed to have been made in accordance with 38 C.F.R. 
§ 4.125.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) 
(holding that a mental health professional's diagnosis of 
PTSD is presumed to be in accordance with DSM-IV criteria).  

The April 2002 examiner attributed the diagnosis to the in-
service personal assaults reported by the veteran.  There is 
thus medical evidence linking the current diagnosis to the 
in-service stressors.

There is also ample evidence of behavioral changes as shown 
by the veteran's AWOL, substance abuse, and statements from 
the veteran's mother, wife, and friend.  In short, the 
elements for service connection for PTSD are established.  
The appeal is therefore, granted.


ORDER

Entitlement to service connection for PTSD is granted.

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


